
	
		I
		112th CONGRESS
		1st Session
		H. R. 3391
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Ms. Pingree of Maine
			 (for herself, Mr. Levin,
			 Mr. Kucinich,
			 Mr. Jackson of Illinois,
			 Ms. Schakowsky, and
			 Mr. Welch) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide for the establishment of a national mercury
		  monitoring program.
	
	
		1.Short titleThis Act may be cited as the
			 Comprehensive National Mercury
			 Monitoring Act.
		2.FindingsCongress finds the following:
			(1)Mercury is a potent neurotoxin of
			 significant ecological and public health concern.
			(2)It is estimated
			 that more than 410,000 children born each year in the United States are exposed
			 to levels of mercury in the womb that are high enough to impair neurological
			 development.
			(3)The Centers for
			 Disease Control and Prevention has found that 6 percent of women in the United
			 States of childbearing age have blood mercury levels in excess of values
			 determined to be safe by the Environmental Protection Agency.
			(4)Exposure to
			 mercury occurs largely by consumption of contaminated fish. At the same time,
			 fish and shellfish are an important source of dietary protein, and a healthy
			 fishing resource is important to the economy of the United States.
			(5)Fish and shellfish
			 contain high-quality protein and other essential nutrients, are low in
			 saturated fat, and contain omega-3 fatty acids. A well-balanced diet that
			 includes a variety of fish and shellfish can contribute to heart health and
			 children’s proper growth and development. A national mercury monitoring network
			 will provide consistent scientific data on the status of this vital nutritional
			 and commercial resource.
			(6)In many locations,
			 the primary route for mercury input to aquatic ecosystems is atmospheric
			 emissions, transport, and deposition. Computer models and other assessment
			 tools provide varying effectiveness in predicting mercury concentrations in
			 fish and existing broad-scale data sets are insufficient to test model
			 predictions.
			(7)As the Federal
			 Government and State governments advance regulations to curb mercury emissions,
			 such regulations should be evaluated by a nationwide monitoring network that
			 can document whether such regulations are effective.
			3.Monitoring
			 program
			(a)Establishment
				(1)In
			 GeneralThe Administrator, in consultation with the heads of
			 applicable Federal agencies, shall establish a long-term national-scale mercury
			 monitoring program to track—
					(A)long-term trends in atmospheric mercury
			 concentrations and deposition; and
					(B)in response to
			 changing mercury emissions over time, mercury levels in—
						(i)watersheds and
			 surface waters; and
						(ii)fish and wildlife
			 in terrestrial, freshwater, and coastal ecosystems.
						(2)Monitoring
			 Sites
					(A)In
			 generalNot later than 1 year
			 after the date of enactment of this Act and in coordination the Mercury
			 Monitoring Advisory Committee, the Administrator, in consultation with the
			 heads of the applicable Federal agencies, shall select multiple monitoring
			 sites for the mercury monitoring program established under this section
			 representing different ecoregions of the United States.
					(B)LocationsLocations of monitoring sites for the
			 mercury monitoring program established under this section shall include,
			 national parks, national wildlife refuges, national estuarine reserves, and
			 sensitive ecological areas in which substantive changes are expected from
			 reductions in domestic mercury emissions. Such monitoring sites shall be
			 co-located with sites from other long-term environmental monitoring programs,
			 as practicable, including sites associated with the National Ecological
			 Observatory Network, Long Term Ecological Research Network, and the National
			 Atmospheric Deposition Program.
					(3)Monitoring
			 ProtocolsNot later than 1 year after the date of enactment of
			 this Act and in coordination with the Mercury Monitoring Advisory Committee,
			 the Administrator shall establish and publish standardized measurement
			 protocols for the mercury monitoring program established under this section,
			 including data assurance and quality standards consistent with standards
			 developed by the Federal Geographic Data Committee for use by Federal agencies
			 and other data gathering entities.
				(4)Data Collection
			 and DistributionNot later than 1 year after the date of
			 enactment of this Act and in coordination with the Mercury Monitoring Advisory
			 Committee, the Administrator shall establish a centralized database for
			 existing and newly collected environmental mercury data that can be freely
			 accessed online once data assurance and quality standards established by the
			 Administrator under paragraph (3) are met.
				(b)Air and
			 watershedsThe mercury monitoring program established under this
			 section shall monitor long-term changes in mercury levels in air and watersheds
			 at sites selected under subsection (a)(2), including through—
				(1)the measurement
			 and recording of wet, and estimation of dry, mercury deposition, mercury flux,
			 and mercury export;
				(2)the measurement
			 and recording of the level of mercury reemitted from aquatic and terrestrial
			 environments into the atmosphere; and
				(3)the measurement of
			 sulfur species and ancillary measurements at a portion of the monitoring sites
			 to fully understand the cycling of mercury through the ecosystem.
				(c)Water and soil
			 chemistryThe mercury monitoring program established under this
			 section shall monitor long-term changes in mercury and methylmercury levels in
			 water and soil at sites selected under subsection (a)(2), including
			 through—
				(1)extraction and
			 analysis of sediment cores;
				(2)measurement and
			 recording of total mercury and methylmercury concentration, and percent
			 methylmercury in surface sediments;
				(3)measurement and
			 recording of total mercury and methylmercury concentration in surface water;
			 and
				(4)measurement and
			 recording of total mercury and methylmercury concentrations throughout the
			 water column and sediments.
				(d)Aquatic and
			 terrestrial organismsThe mercury monitoring program established
			 under this section shall monitor long-term changes in mercury and methylmercury
			 levels in the aquatic and terrestrial organisms at sites selected under
			 subsection (a)(2), including through—
				(1)measurement and
			 recording of total mercury and methylmercury concentrations in zooplankton and
			 other invertebrates;
				(2)measurement and
			 recording of total mercury and methylmercury concentrations in yearling
			 fish;
				(3)measurement and
			 recording of total mercury and methylmercury concentrations in commercially,
			 recreationally, or conservation relevant fish;
				(4)measurement and
			 recording of total mercury concentrations in selected insect- and fish-eating
			 birds; and
				(5)measurement and
			 recording of total mercury concentrations in selected insect- and fish-eating
			 mammals.
				4.Advisory
			 committee
			(a)EstablishmentThere
			 is established a scientific advisory committee, to be known as the
			 Mercury Monitoring Advisory Committee, to advise the Administrator
			 and the heads of the applicable Federal agencies on the establishment, site
			 selection, measurement, recording protocols, data integration, standardization
			 protocols, reporting, funding, and operation of the national mercury monitoring
			 program established under this Act.
			(b)MembershipThe
			 Mercury Monitoring Advisory Committee shall consist of scientists who are not
			 employees of the Federal Government, including—
				(1)3
			 scientists appointed by the Administrator;
				(2)2
			 scientists appointed by the Director of the United States Fish and Wildlife
			 Service;
				(3)2
			 scientists appointed by the Director of the United States Geological
			 Survey;
				(4)2
			 scientists appointed by the Director of the National Park Service; and
				(5)2
			 scientists appointed by the Administrator of the National Oceanic and
			 Atmospheric Administration.
				5.ReportsNot later than 2 years after the date of
			 enactment of this Act, and every 2 years thereafter, the Administrator shall
			 transmit to Congress a report on the mercury monitoring program established
			 under this Act, including trend data. Once every 4 years, such a report shall
			 include an assessment of the reduction in mercury deposition rates that must be
			 achieved in order to prevent adverse human and ecological effects.
		6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)for fiscal year 2013, $37,000,000;
			(2)for fiscal year 2014, $29,000,000;
			 and
			(3)for fiscal year
			 2015, $29,000,000.
			7.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Applicable
			 Federal agencyThe term
			 applicable Federal agency may include the United States Fish and
			 Wildlife Service, the United States Geological Survey, the National Park
			 Service, the National Oceanic and Atmospheric Administration, and any other
			 Federal agency, bureau, or department the Administrator determines relevant.
			(3)EcoregionThe
			 term ecoregion means a large, as determined by the Administrator,
			 area of land and water that contains a geographically distinct assemblage of
			 natural communities, including similar land forms, climate, ecological
			 processes, and vegetation.
			(4)Mercury
			 exportThe term mercury export means mercury flux
			 from a watershed to the corresponding water body, or from one water body to
			 another (such as a lake to a river), generally expressed as mass per unit
			 time.
			(5)Mercury
			 fluxThe term mercury flux means the rate of
			 transfer of mercury between ecosystem components (such as between water and
			 air), or between portions of ecosystem components, expressed in terms of mass
			 per unit time or mass per unit area per time.
			(6)Mercury
			 Monitoring Advisory CommitteeThe term Mercury Monitoring
			 Advisory Committee means the Mercury Monitoring Advisory Committee
			 established under section 4.
			(7)Surface
			 sedimentThe term surface sediment means sediment in
			 the uppermost 2 centimeters of a lakebed or riverbed.
			
